Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, newly introduced in the most recent amendment, is indefinite because it is not clear what is meant by the engaging projections being “formed on and near one circumferential end…of the sub-air chamber.” The engaging projections 14 (Fig. 4) are on an end of the sub-air chamber. The normal use of “near” is being minimally distance from a particular reference point (such as walking near the street) and purposefully used to so as not to be at a particular reference point (such as walking on the street). Thus, one would not be both walking on the street and walking near the street. It would be one or the other. In other words, it is not clear how “near” is further limiting the projection being “on” the end. Perhaps the claim is attempting to recite that the engaging project is on the outer surface and near the end but even such would be problematic because “near” is a relative term and there is nothing in the specification setting forth what would and would not be considered “near the end.” Examiner 
Claim 6, newly introduced in the most recent amendment, is indefinite because it is not clear what “eave-like shape” means with respect to further narrowing or broadening “eave.” The guide members 2 simply overhang the well portion 11c so instead of reciting something is “like” something else, the claim should clearly set forth the metes and bounds of the claimed structure. The use of “like” is analogous to use of the word “type” as set forth in MPEP 2173.05(b)III. Examiner recommends reciting the idea of the overhang or similar wording which has clear support in the drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190160866 to Miura et al. (“Miura”). 
Regarding claim 6, Miura discloses a vehicle wheel comprising: a rim 99 comprising a well portion 91, a pair of rising portions 92, and a pair of guide members 93, the well portion having an outer circumferential surface extending in a wheel circumferential direction of the vehicle wheel (as evident from Fig. 3), the pair of rising portions located opposite to each other in a wheel width direction (as evident from Fig. 3), the pair of guide members respectively formed on the rising portions in an eave-like shape and respectively projecting from upper edges of the pair of rising portions inward in the wheel width direction (as evident from Fig. 3); and a sub-air chamber member 12 serving as a Helmholtz resonator (as evident from Fig. 3), wherein the pair of guide members engage with the sub-air chamber .

Allowable Subject Matter
Claims 1 and 4 are allowed.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617